Citation Nr: 0021249	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-01 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
anterior cruciate ligament laxity of the right knee, rated as 
10 percent disabling prior to May 20, 1999.

2.  Entitlement to an increased disability rating for 
anterior cruciate ligament laxity of the right knee, rated as 
20 percent disabling subsequent to May 20, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The DD-214 indicates the veteran served on active duty from 
June 1975 to July 1987.  This document also shows he has 
nearly eight years of additional prior active service.

This appeal arises from a rating decision of April 1997 from 
the Montgomery, Alabama, Regional Office (RO).  In April 
1999, the Board of Veterans' Appeals (Board) remanded this 
case to the RO for additional evidentiary development.  The 
evidentiary development has been completed and the case is 
again before the Board for consideration.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claims has been developed.

2.  Motion of the right knee was significantly in excess of 
flexion being limited to 60 degrees and extension being 
limited to 5 degrees.  Pain and flare ups do not cause 
additional limitation of motion or function that rises to the 
level of flexion being limited to 60 degrees or extension 
being limited to 5 degrees. 

3.  There is no competent evidence of arthritis of the right 
knee.

4.  Prior to May 20, 1999, competent medical evidence showed 
instability of the right knee was no more than slight.

5.  Subsequent to May 20, 1999, the instability of the right 
knee was moderately severe.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
anterior cruciate ligament laxity of the right knee prior to 
May 20, 1999, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (1999); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.

2.  The criteria for a 30 percent rating for anterior 
cruciate ligament laxity of the right knee subsequent to May 
20, 1999, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (1999); VAOPGCPREC 23-97; VAOPGCPREC 
9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

Service medical records show that the veteran complained of 
right knee swelling after he injured it playing basketball in 
December 1983.  X-rays were negative.  In January 1986, he 
complaint of right knee pain and locking since the December 
1983 basketball injury.  On examination, there was tenderness 
at the internal aspect without swelling.  There was full 
range of motion.  The assessment was chronic right knee pain.  
On evaluation in the orthopedic clinic, the assessment was 
anterior cruciate [ligament] laxity with anterior medial 
rotary instability of the right knee.  He was followed by 
physical therapy from January until March 1986.  On his 
initial assessment, he reported being able to run and do his 
unit physical training without difficulty, but reported 
frequent locking with walking and kneeling in the last few 
months.  He denied swelling.  He was instructed on exercises.  
On follow-up, he continued to complain of pain and reported 
that he was not fully compliant with his exercise program.  
In February, he reported no pain since the last visit, and he 
had run four to five miles that morning without difficulty.  
He was noted to be doing the exercises correctly, but 
recommended to increase repetitions and weights.  Two weeks 
later, he reported "sloppiness" of the knee, but said he 
was running five miles a day without difficulty.  He was 
noted to be progressing slowly at home on exercise with 
weights.  On orthopedic evaluation in February, it was noted 
that the veteran was not a candidate for surgical 
reconstruction.  On discharge from physical therapy in March 
1986, the veteran continued to report that his knee gave out 
two or three times a day, without pain.  It was noted that he 
ran at his own pace without difficulty and had no swelling or 
tenderness.  He was to continue his exercises at home.

A rating decision in September 1987 granted service 
connection for "anterior cruciate ligament laxity right 
knee" with a 10 percent disability rating assigned under 
Diagnostic Code 5257.  

In October 1987, the veteran disagreed with the initial 
evaluation and requested an increased evaluation.  He 
reported that kneeling, standing, walking, running, or any 
movement other than standing aggravated the knee condition.  
He said the knee was weak, sensitive to reinjury, and felt as 
if it locked frequently.  He said the knee was constantly 
stiff and sore, and that the bones rubbed together when he 
walked.  He said the knee was much too unstable to be used 
for anything other than standing.  He said even swimming 
caused it to pivot, causing pain and reinjury.

The veteran was accorded a VA examination in December 1987.  
An x-ray of the right knee was normal.  On physical 
examination, he had flexion to 140 degrees and extension to 
zero degrees.  Drawer sign was negative.  There was good 
medial and lateral stability.  There was mild pain with full 
extension and attempted lateral deviation.  The assessment 
was that the knee joint was clinically stable at the time of 
the examination.

The RO denied a higher evaluation and issued a statement of 
the case in March 1988, and the veteran did not appeal.

In February 1997, the veteran filed a claim for increased 
evaluation of his right knee disorder.  He submitted copies 
of VA medical records dated from November 1988 to June 1991.  
An x-ray of the right knee in November 1988 showed no 
skeletal abnormalities.  On examination of that date, the 
veteran reported pain along the medial aspect of the right 
knee and behind the knee.  He reported increased locking and 
giving way.  On examination, there was no laxity of the joint 
and no increased pain with lateral or medial flexion.  There 
was mild tenderness over the medial meniscus.  The assessment 
was old knee injury, question type.  In March 1991, the 
veteran reported with complaints of muscle spasms in the 
upper right leg and of frequent injuries in the right knee.  
On examination, he had some weakness of the medial/lateral 
and anterior cruciate.  The impression was old injury, right 
knee.  He returned for an orthopedic evaluation in June 1991.  
On examination, there was no effusion and the knee was non-
tender.  Lachman's was one plus, and anterior drawer sign was 
positive.  There was involuntary guarding on pivot shift.  X-
rays were normal.

In addition to the medical records, the veteran provided a 
list of the problems he had with his right knee, including 
frequent locking, pain, inability to undertake any activity 
other than standing, lower leg appearing to "separate" from 
the upper leg when relaxed, on motion, or when kneeling, 
injury to the knee while sleeping, weakness, giving way, 
constant grinding, and inability to extend the knee because 
of stiffness and pain. 

A March 1997 VA clinical record notes the veteran complained 
of right knee pain.  The knee was not examined, because the 
veteran had a compensation and pension examination scheduled.

A VA examination was accomplished in March 1997.  The 
examiner reported the veteran's history, noting that the 
veteran indicated he could not extend his leg, his knee was 
unstable, he walked on the ball of his foot, and he could not 
use his right knee swimming.  He indicated he did not take 
medication and a brace was too awkward.  On examination, the 
veteran walked well without a cane or brace.  There was no 
swelling or deformity.  There was slight crepitus and lateral 
instability of the right knee.  Flexion of the right knee was 
to 134 degrees and extension was to 180 degrees.  The 
diagnosis was degenerative joint disease of the right knee.  
A March 1997 VA x-ray of the knees indicates there was no 
bony abnormality on either side.

In an April 1997 rating decision, the RO confirmed the 
veteran's 10 percent disability evaluation for his right 
knee.  The veteran disagreed with that evaluation and 
submitted additional argument and copies of service medical 
and VA medical records.  The veteran alleged that the VA 
examination he had been given was inadequate.  He contended 
that his complaints had not been considered, and that he had 
had more treatment than was indicated.

The claim was appealed to the Board, which remanded it in 
April 1999 for an examination of the veteran.  

A VA examination was accorded the veteran in May 1999.  The 
veteran provided the examiner a type-written summary of his 
knee condition, which was attached to the examination report 
when it was forwarded to the RO.  The veteran reported on the 
original injury and stated that it was one to two years 
before he could use his leg after the initial injury.  The 
veteran reported to the examiner that he had pain, weakness, 
stiffness, swelling, redness, instability, giving way, 
locking, fatigability, and lack of endurance.  He denied 
heat.  He took 800 mg. of Motrin about six times per week and 
had periods of flare up that were precipitated by excessive 
use causing 10 percent additional functional impairment.  He 
used a cane occasionally.  There was evidence of painful 
motion, instability, weakness, tenderness, abnormal movement, 
and guarding of movement.  There was no edema, effusion, 
redness, or heat.  Flexion of the right knee was to 112 
degrees and extension was to 0 degrees.  Motion stopped when 
pain began.  The veteran walked with a slight limp and came 
down on his toes in an abnormal type gait.  He was not using 
a cane, brace, or appliance.  The report notes the veteran's 
knee interfered with his job.  There was anterior/posterior 
and lateral stability of the right knee and no subluxation or 
dislocation.  Instability was moderately severe.  The 
diagnosis was arthralgia of the right knee with loss of 
function due to pain.  A May 1999 VA radiological 
consultation request/report of x-rays of the knees indicates 
there was no acute fracture, dislocation, or other 
significant abnormality.

In a March 2000 rating decision, the RO increased the 
veteran's right knee evaluation to 20 percent, effective the 
date of the May 1999 VA examination.


II.  Legal analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran has asserted that 
his service connected right knee disability is worse than 
currently evaluated, and he has thus stated a well-grounded 
claim.

The veteran has been accorded VA examinations.  He has not 
indicated that additional relevant evidence of probative 
value may be obtained which has not already been sought and 
associated with the claims folder.  Accordingly, the Board 
finds that the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The veteran's right knee disorder is evaluated under 
Diagnostic Code 5257, other impairment of the knee, evaluated 
according to recurrent subluxation or lateral instability.  A 
10 percent disability is warranted for slight symptoms, a 20 
percent rating is appropriate for moderate symptoms, and a 30 
percent rating is appropriate for severe symptoms.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).

A.  Prior to May 20, 1999

Prior to May 1999, the veteran the veteran indicated his knee 
was unstable.  The objective findings in the March 1997 
examination report indicate slight lateral instability of the 
right knee.  The veteran has indicated that he has total or 
extreme instability of the knee, the joint separates, and the 
knee pops in and out of joint.  However, these are subjective 
complaints.  While the veteran is competent to relate what he 
has observed or experienced, as a lay person, he is not 
competent to render medical diagnoses or opinions, including 
opinions related to the severity of disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Competent medical 
evidence is required.  The March 1997 VA examination report, 
which is competent medical evidence, indicates the knee 
instability was slight.  The veteran also indicated that he 
was provided a knee brace.  However, the March 1997 VA 
examination report indicates the veteran walked well without 
a brace.  This lends support to the finding that the right 
knee instability approximated slight impairment.  Slight 
recurrent subluxation or lateral instability is a 10 percent 
disability rating under the criteria of Diagnostic Code 5257.  
This is consistent with the disability rating assigned.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (1999).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for a disability rating greater 
than 10 percent due to anterior cruciate ligament laxity of 
the right knee prior to May 20, 1999.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 
(1999).

B.  Subsequent to May 20, 1999

The May 1999 VA examination report notes the veteran 
indicated his knee was unstable and gave way.  The report's 
physical examination findings indicate there was 
anterior/posterior and lateral stability of the right knee.  
However, this same report also indicates instability and 
abnormal movement of the right knee and later indicates that 
there was instability of the right knee that was moderately 
severe.  Therefore, the examination report shows there is 
instability despite the notation that there was 
anterior/posterior and lateral stability of the right knee.  
The veteran has indicated that he has subluxation of the 
right knee.  While the veteran is competent to relate what he 
has observed or experienced, as a lay person, he is not 
competent to render medical diagnoses or opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Competent medical 
evidence is required.  The May 1999 VA examination report, 
which is competent medical evidence, indicates there was no 
subluxation.  This report does indicate that the instability 
was moderately severe.  The criteria of Diagnostic Code 5257 
only provide ratings for moderate and severe subluxation or 
lateral instability.  Therefore, with application of the 
benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
(West 1991), the veteran's right knee instability warrants a 
30 percent disability rating due to severe instability from 
the date it was factually ascertainable, by competent medical 
evidence, that the disability approximated a severe level.  
See 38 C.F.R. § 3.400(o)(2) (1999).  This is the maximum 
disability rating that is available for instability of the 
knee.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (1999).

Based on the above, the evidence supports granting a 30 
percent disability rating for anterior cruciate ligament 
laxity of the right knee from May 20, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (1999).


C.  Additional Considerations

The veteran has contended that he has arthritis of the right 
knee.  When a claimant has arthritis and instability of the 
knee, it may be appropriate to assign separate ratings under 
both Diagnostic Code 5257 and Diagnostic Code 5003 
(degenerative arthritis).  See VAOPGCPREC 23-97.  Diagnostic 
Code 5003 provides that arthritis established by x-ray will 
be rated under the appropriate codes for limitation of 
motion.  Limitation of flexion of the knee is covered under 
Diagnostic Code 5260, and limitation of extension of the knee 
is covered under Diagnostic Code 5261.  In order to assign a 
separate evaluation for arthritis, there must be additional 
disability, and, if the veteran does not at least meet the 
criteria for a zero percent rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a rating might be assigned.  VAOPGCPREC 
23-97 at 2.

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion is limited to 60 degrees, a 10 
percent rating is appropriate were flexion is limited to 45 
degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension is limited to 
five degrees, 10 percent rating is appropriate were extension 
is limited to 10 degrees, a 20 percent disability rating is 
warranted where extension is limited to 15 degrees, and a 30 
percent disability rating is warranted where extension is 
limited to 20 degrees.  Additionally, where extension is 
limited to 30 degrees, a 40 percent disability rating is 
warranted and where it is limited to 45 degrees, a 50 percent 
disability rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

Functional loss due to pain, weakness, fatigability, or 
incoordination on motion and use is productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  These rating 
provisions must be applied in evaluating arthritis.  See 
VAOPGCPREC 9-98, citing DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  
However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do 
not apply to disabilities evaluated only under Diagnostic 
Code 5257, because Diagnostic Code 5257 is not predicated on 
loss of range of motion.  Id., citing Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  However, if a disability is 
evaluated under a code that does not involve limitation of 
motion, and another diagnostic code based on limitation of 
motion may be applicable, the rating criteria for limitation 
of motion must be considered in light of sections 4.40, 4.45, 
and 4.59.

This veteran does not have x-ray evidence of arthritis of the 
right knee.  He has contended that he does, but every x-ray 
of record, through the most recent one, has shown no 
arthritis.  Therefore, it would be inappropriate to consider 
a separate evaluation under Diagnostic Code 5003.

Considering the limitation of motion codes, it is clear that 
the veteran has never shown limitation of extension on VA 
examination, and he has not, therefore, shown the minimum 
limitation of five degrees required to support a zero percent 
evaluation under Diagnostic Code 5261.  As noted in the GC 
precedent opinions, unless there is limitation of motion 
amounting to at least a noncompensable evaluation, there is 
no basis for a separate rating for limitation of motion.

The March 1997 VA examination report indicates flexion of the 
right knee was to 134 degrees.  This is less than the full 
140 degrees.  The May 1999 VA examination report indicates 
flexion of the right knee was to 112 degrees.  This medical 
evidence shows that at no time during the period of the 
veteran's claim and appeal has limitation of motion of the 
right knee approached flexion being limited to 60 degrees to 
even warrant consideration of a separate noncompensable 
disability rating due to limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1999).  

The veteran has complaints of pain and the May 1999 VA 
examination report indicates there is loss of function due to 
pain.  However, since motion of the right knee is 
significantly in excess of the motion required for even a 
noncompensable rating under the criteria of Diagnostic Codes 
5260 and 5261, the veteran's pain complaints do not cause 
additional limitation of motion or function that rises to the 
level that would warrant a noncompensable disability rating 
due to limitation of motion.  The Board bases this conclusion 
on the examiner's assessment that pain on flare-ups would 
result in an additional 10 percent functional impairment.  
Even taking the veteran's most severe limitation of flexion 
to 112 degrees, an additional 10 percent limitation would 
still amount to flexion in excess of 100 degrees, far more 
than the 60 degrees limitation required to support a zero 
percent evaluation.  Additionally, the May 1999 VA 
examination report indicates that motion stopped when pain 
began.  This indicates that pain did not significantly 
decrease the motion of the knee.

The veteran has alleged a virtual inability to do anything 
other than stand still.  Neither his treatment records nor 
his VA examination reports provide any support for his 
contention that his right knee disorder is so disabling.  The 
veteran has reported on VA examination that he was unable to 
use his knee for two years after he injured it.  His service 
medical records do not support that contention.  They show an 
initial injury in December 1983, and subsequent treatment 
beginning in January 1986, at which time, even though he was 
provided physical therapy, he was able to run and do physical 
training without pain.  The Board finds his subjective 
complaints to be unsupported by the objective medical 
evidence.

Accordingly, the preponderance of the evidence is against a 
separate disability rating due to limitation of motion or 
pain in the right knee.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5260, 5261 (1999); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.



ORDER

A rating in excess of 10 percent for anterior cruciate 
ligament laxity of the right knee prior to May 20, 1999, is 
denied.

A 30 percent disability rating, and no more, for anterior 
cruciate ligament laxity of the right knee subsequent to May 
20, 1999, is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

